ON MOTION FOR REHEARING
SHARP, Judge.
We grant appellee’s motion for rehearing in order to clarify our previous opinion. We continue to adhere to our previous opinion in which we held that the trial court erred in its admission of certain evidence proffered by appellee.
We emphasize, however, that we reverse for a new trial on both liability and damages despite the fact that the issue of admissibility of evidence goes solely to the question of liability because “the pleadings *1262and evidence raise issues so interrelating liability and damages that we think justice would thus be served by a new trial on both liability and damages.” Swan v. Wisdom, 386 So.2d 574, 576 (Fla. 5th DCA 1980).
MOTION FOR REHEARING GRANTED.
COBB, C.J., and FRANK D. UP-CHURCH, Jr., JJ., concur.